Citation Nr: 0504951	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as related to asbestosis exposure during military 
service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty in the Navy and retired in 
1974 with over 18 years of service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the claim on appeal.


FINDINGS OF FACT

1.  The Navy acknowledged that the veteran may have had 
minimal asbestos exposure while serving aboard several ships.

2.  The veteran has been diagnosed with pulmonary asbestosis.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, a lung disorder, 
claimed as related to asbestosis exposure during military 
service, was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has issued a circular on asbestos-related diseases.  See 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988) (DVB Circular).  The DVB Circular provides guidelines 
for considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in the VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, para. 7.21.  

The guidelines note that the latency period for asbestos-
related diseases varies from 10 to 45 years between first 
exposure and development of the disease.  Also of 
significance is that an asbestos-related disease can develop 
from brief exposure to asbestos or from being a bystander.  
The most common disease is interstitial pulmonary fibrosis 
(asbestosis).  

Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  See M21-1, Part VI, para. 7.21(a)(1).  These 
provisions are not substantive, but must be considered by the 
Board in adjudicating asbestos-related claims.  See 
VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000).

Service records reflect that the veteran served as a Ship's 
Serviceman on multiple vessels.  In written statements and 
sworn testimony, he related that he was exposed to asbestos 
while serving aboard three ships which were undergoing repair 
with asbestos in the 1950s and 1960s, while working in the 
ships' laundry using asbestos press covers that had to be cut 
and fitted, and while living on board ships for 14 years 
during his Navy career.  Service medical records reflect no 
complaints of, treatment for, or diagnosis related to a 
respiratory disorder.

Parenthetically, while the veteran maintains that he had not 
been exposed to asbestos since his discharge, the Board notes 
that he worked for a shipbuilder for the next 22 years until 
his retirement.

Nonetheless, after a review of the evidence, the Board finds 
that the claim should be granted.  To this end, the Board 
places significant probative value on an opinion from the 
Navy suggesting that the veteran could have been exposed to 
asbestos.  Specifically, in an October 2001 statement, a Navy 
representative stated:

We have no way of determining to what 
extent the veteran was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  The veteran's 
occupation was as a Ship's Serviceman 
(SH).  The probability of exposure to 
asbestos is minimal.  However, a positive 
statement that the veteran was or was not 
exposed cannot be made.

Giving the veteran the benefit of the doubt, the Board finds 
that it cannot be said that a preponderance of the evidence 
is against the claim.  While the statement was equivocal, 
there is no support for a finding that the veteran was not 
exposed to asbestos during military service.  Therefore, the 
Board concludes that he did sustain at least some exposure to 
asbestos while on active duty.

Next, the evidence is not conclusive that the veteran 
currently has a diagnosis of asbestosis.  Nonetheless, 
weighing the evidence in the most favorable light to the 
veteran, the Board places significant probative value on a 
July 2001 private radiologist's medical opinion that the 
veteran's X-ray was consistent with asbestosis.  
Specifically, the physician reported:

The above parenchymal and pleural changes 
are consistent with asbestosis provided 
the [veteran's] exposure history and 
period of latency are appropriate.

Although other examiners have concluded that a diagnosis of 
asbestosis cannot be conclusively made, no examiner has 
specifically disputed the diagnosis of asbestosis.  

As the Navy has acknowledged that the veteran may have had at 
least some exposure to asbestosis during military duty, and 
in light of a current diagnosis of asbestosis, the Board 
finds that the claim should be granted.

The Board also finds persuasive that VA has found that 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.  The use of asbestos lagging and 
insulation on navy ships has been well documented.  There is 
no doubt that the veteran spent a number of years assigned to 
ships.  While he was not in jobs typically consistent with 
exposure to asbestos, it cannot be said that the 
preponderance of evidence is against the claim.

The Board has also considered the veteran's 22 years in the 
shipbuilding business subsequent to active duty.  While 
shipbuilding occupations are among those with the highest 
incidence of asbestosis, the Board accepts for purposes of 
this decision a statement from his former employer that 
asbestosis was no longer used within four years of the 
veteran's employment.  

Giving the veteran the benefit of the doubt, based on the 
evidence outlined above and, as no contrary evidence is of 
record, the Board finds that service connection is warranted 
for pulmonary fibrosis. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in June 2001, prior to the initial 
adjudication of his claim in January 2002.  

Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the VCAA have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

The claim of entitlement to service connection for a lung 
disorder, claimed as related to asbestosis exposure during 
military service, is granted.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


